DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.Y., the mother,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                    GUARDIAN AD LITEM PROGRAM,
                             Appellees.

                               No. 4D18-1272

                               [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 17-3703CJ DP.

   Jennifer Barbookles, Tampa, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children & Families.

    Heather Sayfie, Hallandale Beach, and Thomasina Moore, Tallahassee,
for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.